FILED
                            NOT FOR PUBLICATION                             DEC 23 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLARENCE WALKER,                                 No. 10-55822

               Petitioner - Appellant,           D.C. No. 2:09-cv-00702-PA

    v.
                                                 MEMORANDUM *
LINDA SANDERS,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:        GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

      Clarence Walker appeals pro se from the district court’s judgment denying

his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C.

§ 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Walker contends that his 12-month period of home confinement should have

been counted against his 40-month period of imprisonment. This argument lacks

merit because the home confinement was imposed as a special condition of

supervised release. See 18 U.S.C. § 3624(e) (“The term of supervised release

commences on the day the person is released from imprisonment . . . .”).

      Walker also contends that the Bureau of Prisons (“BOP”) had a duty to

contact the district court to resolve an ambiguity in the judgment. Because there

was no ambiguity, the BOP had no such duty. See United States v. 60.22 Acres of

Land, 638 F.2d 1176, 1178 (9th Cir. 1980).

      AFFIRMED.




                                         2                                   10-55822